 ROONEY'S AT THE MARTJohn Rooney, David Hinman and Beverly Foster,d/b/a Rooney's at the Mart and Hotel, Restau-rant Employees and Bartenders Union, Local 2,Hotel & Restaurant Employees and BartendersInternational Union, AFL-CIO. Cases 20-CA-13915, 20-CA-14231, and 20-RC-14633February 14, 1983SUPPLEMENTAL DECISION ANDCERTIFICATION OF RESULTS OFELECTIONBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERPursuant to a Decision and Direction of Elec-tion, an election was held in Case 20-RC-14633 onAugust 18, 1978. The tally was 5 for and 26 againstthe Union; there were 5 challenged ballots, an in-sufficient number to affect the results. Thereafter,the Union filed objections to the conduct of theelection. On September 25, 1978, the Regional Di-rector for Region 20 consolidated Case 20-RC-14633 with Case 20-CA-13915 inasmuch as certainof the objections involved the same conduct al-leged to be unfair labor practices. These cases weresubsequently consolidated with Case 20-CA-14231for decision by an administrative law judge.On February 12, 1980, the Board issued its Deci-sion, Order, and Direction of Second Election.'The Board found that Respondent had violatedSection 8(a)(1) and (3) in certain respects; certainof these violations occurred during the criticalperiod between the filing of the representation case' 247 NLRB 1004. Neither Member Zimmerman nor Member Hunterparticipated in this Decision.petition and the holding of the election. It was onthe basis of this conduct that the election was to beset aside and a new election held.In an unpublished decision dated February 12,1982, the United States Court of Appeals for theNinth Circuit reversed certain of the Board's find-ings, including those which formed the basis forthe Board's Direction of Second Election. Thecourt remanded the case to the Board with instruc-tions to modify its Order regarding Respondent'spolicy against wearing union buttons. On April 14,1982, the court entered a judgment conforming theBoard's Order in accordance with the court'sremand. Respondent has fully complied with theBoard's Order in the unfair labor practice proceed-ing, as modified by the court.Inasmuch as the court has reversed the unfairlabor practice findings upon which the Board's Di-rection of Second Election was based, and sincethe Board has accepted the court's decision as thelaw of the case, the Direction of Second Electionis hereby revoked and the results of the electionare hereby certified.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for Hotel, RestaurantEmployees and Bartenders Union, Local 2, Hotel& Restaurant Employees and Bartenders Interna-tional Union, AFL-CIO, and that said labor orga-nization is not the exclusive representative of allthe employees, in the unit herein involved, withinthe meaning of Section 9(a) of the National LaborRelations Act, as amended.266 NLRB No. 35179